DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-10 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0314573 to Hayamitsu et al. (Hayamitsu hereinafter) in view of US PGPub 2008/0193305 to Tateishi et al. (Tateishi) and US PGPub 2018/0242800 to Hayamitsu (Hayamitsu ‘800).
Regarding claim 1, Hayamitsu teaches a fan motor comprising a motor housing (57), a motor (54), a motor bracket (53), an impeller (40) coupled to a shaft (51), a diffuser (70) with a diffuser hub (52) disposed between the motor (54) and the impeller (40) with an axial flow vane (72) and a diagonal flow vane (71), and an impeller housing (14, 16, 18) coupled indirectly to the motor bracket and receiving the impeller (40) and diffuser (70).  Furthermore, Hayamitsu teaches a coupling part (16) extending radially from a bottom side (18) of the impeller housing, a body (57) of the motor housing which receives the motor (54), and a second coupling part (26) coupled to the first (16).  Hayamitsu does not teach the limitation of the flow being partially diverted into the inside of the motor housing.  Tateishi teaches another fan generally, and particularly teaches that the flow from a diffuser (21) of a diagonal impeller (17) is divided into a first portion (exiting at 20) and a second portion (exiting at 27). Tateishi teaches that this cools the motor with the fan air (paragraph 6).  Therefore, it would have been obvious to one of ordinary skill in the art to divide the flow of the fan of Hayamitsu as taught by Tateishi to cool the motor.  In addition, the examiner notes that “a diagonal type impeller” is broader in scope than “a diagonal impeller”, and inasmuch as the impeller of Hayamitsu teaches bending a flow away from an axial direction it appears to meet all limitations of the claimed impeller. Tateishi teaches that the first part of the flow is introduced into a motor housing via a lower part (11) of a diffuser hub (21) and that a coupling part (22) includes an opening (27) for the second portion of the flow.  Accordingly, in performing the combination, it would have been obvious to provide openings as taught by Tateishi in the lower part of the diffuser (70) and coupling part (26) in order to suitably direct the flow taught by Tateishi.  Tateishi also teaches that the second portion of the flow exits the housing upstream of and axially before the motor housing (12), and therefore does not teach that the opening is downstream relative to the lower part of the diffuser hub such that the second portion of the air flow is discharged to the outside of the motor housing after the first portion is introduced into the inside of the motor housing.  Hayamitsu ‘800 teaches another fan generally, and particularly teaches that a flow from the fan exits the impeller housing (at 85) at a location that is axially and flow-wise downstream of the entire motor casing (80).  As such, the combined teachings of Tateishi and Hayamitsu ‘800 disclose a range of axial positions for a second flow exit from an impeller housing which includes the entire axial length of the motor housing.  The claimed invention is directed to the range of axial positions “after the first portion of the air flow is introduced into the inside of the motor housing”.  As such, the range of axial exit locations taught by Tateishi and Hayamitsu overlaps the claimed range and therefore renders it obvious.  See MPEP 2144.05 (“where claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists).
Regarding claim 3, Hayamitsu teaches that the lower part of the diffuser hub is spaced apart from the second coupling part (26) and therefore from any opening formed therein.
Regarding claim 4, Hayamitsu teaches an impeller hub (41) and that an angle of inclination of the outer surface varies (at least discontinuously) from the top side (i.e. the nut illustrated in Fig. 2) to the bottom side (at 41) of the impeller.
Regarding claim 5, Hayamitsu teaches that the diagonal flow vane faces the impeller (40).
Regarding claim 6, Hayamitsu teaches that a leading edge of the diagonal flow vane is inclined perpendicularly to the axial direction. 
Regarding claim 7, Hayamitsu teaches that the vanes (71, 72) are integrally formed.
Regarding claim 8, Hayamitsu teaches a diffuser hub (52) with the vanes located on an outer circumference thereof.
Regarding claim 9, Hayamitsu teaches that the axial flow vane is located on a lateral surface of the outer circumference of the hub (52) and the diagonal flow vane is located on a top portion thereof.
Regarding claim 10, Hayamitsu teaches that the diffuser hub has a curved surface between its axial and circumferential faces.
Regarding claim 21, Hayamitsu teaches a diagonal flow type impeller (40) which receives fluid axially and outputs the fluid at a second direction inclined by 90 degrees from axial.
Regarding claim 22, Hayamitsu teaches an impeller hub (41) with a blade (42) and an outer surface inclined by 90 degrees from axial.
Regarding claim 23, Hayamitsu teaches, see Fig. 2, that the axial flow vane (72) is located on an outer circumference of the diffuser hub (52) and the diagonal flow vane is located on a top portion of the outer circumference of the diffuser hub so as to extend toward the axial flow vane.
Regarding claim 24, Hayamitsu teaches that the diffuser is located between the impeller (40) and the motor bracket (53) in an axial direction, and that the motor bracket is, as best understood by the examiner, with the diffuser (70) and motor housing (57) along the axial direction.
Regarding claim 25, Hayamitsu teaches that the lower cover (20) defines a screw fastening recess (in 26 receiving bolt 28) and that the lower cover meets all limitations of the claimed motor bracket, when considered separately from claim 2.  Accordingly, Hayamitsu teaches a motor bracket (20) defining a screw fastening recess through which it is coupled to the diffuser (70).
Regarding claim 26, Hayamitsu teaches a screw fastening hole (in 16) that faces the fastening recess.

Response to Arguments
Applicant’s arguments, see page 6, filed 10 June 2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hayamitsu ‘800 as set forth above.+

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        12 August 2022